DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application should be submitted. 37 CFR 41.154(b).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of Action/Status of Claims
	Claims 1-22 are pending in this application. Claim 22 is new. Claims 1, 4-7 remain withdrawn as being directed to a non-elected invention. Claims 2-3, 8-22 are being examined in this office action. 
Claim Objections
Claim 19 is objected to because of the following informalities: Claim 19 is an improper dependent claim in that it depends from claim 8 which depends from claim 17. To overcome this objection the examiner suggests that applicants reword the claim as follows: A method of stimulating germination and/or root growth and/or vertical anchoring of roots of a plant comprising applying at least one sugar derivative non-ionic surfactant selected from esters of sugar and fatty acids, alkylmonoglucosides, alkylpolyglucosides, esters of alkylmonoglucoside and fatty acid(s), esters of alkylpolyglucosides and fatty acid(s), and N-alkylglucamides.
 Appropriate correction is required.
                                                                                                                         
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 2-3 and 8-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-46 of copending Application No. 16636346 (‘346). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘346 and the instant application are drawn to methods of biostimulating a plant, specifically improving/promoting germination and/or elongation of roots, etc. wherein compositions comprising the same amounts of sugar derivatives, specifically sucrose stearate are applied to the plants, stems, seeds, etc. via compositions (aqueous solutions), specifically to same plants as are instantly claimed, e.g. vegetable plants, cereals, etc., which comprise the same concentrations of these sugar derivatives/sucrose stearate. ‘346 merely further requires the addition of a sterol which is not excluded from the instantly claimed method which uses “comprising” as the transitional phrase. As such, one of ordinary skill in the art would conclude that the instantly claimed method is an obvious variant of the method disclosed in copending application 16636346.
Claims 2-3, 8-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-43 of copending Application No. 16636347 (‘347). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘347 and the instant application are drawn to methods of biostimulating a plant, specifically improving/promoting germination and/or elongation of roots, etc. wherein compositions comprising the same amounts of sugar derivatives, specifically sucrose stearate are applied to the plants, stems, seeds, etc. via compositions (aqueous solutions), specifically to same plants as are instantly claimed, e.g. vegetable plants, cereals, etc., and which comprise the same concentrations of these sugar derivatives/sucrose stearate. ‘347 merely further requires the addition of a sterol which is not excluded from the instantly claimed method which 

These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3, 9, 13-18, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN106889068 (‘068).
Applicant’s claim:
--A method for stimulating plant growth comprising applying an effective amount of at least one polyol derivative non-ionic surfactant having activity on the seeds and/or the roots of a plant, said polyol derivative being a sugar derivative, in pre or post emergence, on the seed, the roots, the seedling, the plant, the fruit, the flowers, the leaves, the stems, and/or in the soil, and/or the growth medium, before or after sowing.
	Regarding claims 2-3, 9, 13-18, and 22, ‘068 teaches a plant conditioning agent which comprises 5-15 parts of sucrose ester surfactants, which reads on/anticipates the claimed polyol derivative non-ionic surfactants, specifically the instantly claimed sugar derivatives, e.g. sucrose esters that are claimed in claims 9 and 17, and ‘068 further teaches applying these sucrose esters/sucrose ester surfactants in compositions to wheat seeds (which are monocotyledonous) prior to sowing (which anticipates the instantly claimed (cereals and cereal products) in claims 
	In the examples, ‘068 teaches dissolution of the regulator composition which comprises 5-15 parts of the sucrose ester surfactant into water to prepare an aqueous solution of 100 g/L, e.g. 10% of the regulator in water (of which up to 1.5% of the total weight of the aqueous solution comprising the regulator is the sucrose ester, which also reads on/anticipates the claimed ranges of 0.05-30% by weight and 0.01-80% by weight) and teaches immersing wheat seeds (e.g. prior to emergence) into this composition and/or irrigating/watering the plants (rape) and their roots with the aqueous solution of the composition and wherein these treatments lead to improved/promoted/stimulated germination and increased yields and increased root growth which anticipates instant claims 13-18 (See abstract; examples; claims; Test Examples 1-2).
	‘068 teaches all limitations of the instant claims and thereby anticipates the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 11-12, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN106889068 (‘068, from IDS) as applied to claims 2-3, 9, 13-18, and 22 above, and further in view of JPS5157556 (‘556, from IDS) and/or EP2183959 (‘959, from IDS and cited in previous action but a clear typo had it missing from the above statement which the examiner is correcting herein).
	Applicant’s claims are as discussed above.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	‘068 teaches all limitations of claims 2-3, 9, 13-18, and 22 as discussed above an incorporated herein. Regarding claims 19-21, ‘068 also teaches dissolution of the regulator composition which comprises 5-15 parts of the sucrose ester surfactant into water to prepare an aqueous solution of 100 g/L, e.g. 10% of the regulator in water (of which up to 1.5% of the total weight of the aqueous solution comprising the regulator is the sucrose ester, which also reads on/anticipates the claimed ranges of 0.05-30% by weight and 0.01-80% by weight) and teaches immersing wheat seeds (e.g. prior to emergence) into this composition and/or irrigating/watering the plants (rape) and their roots with the aqueous solution of the composition and wherein these treatments lead to improved/promoted/stimulated germination and increased yields and increased root growth which reads on claims 19-21 (See abstract; examples; claims; Test Examples 1-2).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claim 8 and 11, ‘068 does not appear to specifically teach wherein the sucrose ester is an ester with a fatty acid, specifically sucrose stearate as is instantly claimed. The examiner notes that the international search report states that the examples of ‘068 disclose sucrose stearate but the examiner has not been able to confirm this after looking at several machine translations and as such has requested a personal translation of the document to determine if this is actually the case. In the meantime, these probable deficiencies in ‘068 are addressed by ‘556 and/or ‘959.
	‘556 teaches that sucrose fatty acid esters, specifically sucrose stearate (they specifically mention sucrose fatty acid esters, then refer to sugar/sugar-free stearic acid ester in the examples, so it would have been obvious to one of ordinary skill in the art that they mean sucrose stearate, since they were using sucrose fatty acid esters and now the specific fatty acid ester is stearate being used in the examples (See entire detailed disclosure section)) are useful for increasing the growth of rice, specifically rice roots, and yield of rice (See detailed 
	‘959 teaches that sucrose stearate is known to improve plant growth and yields in plants which are under stress and/or plants which are planted in areas where stress to plants occurs. e.g. the plant does not necessarily have to be under stress for improved growth/yield, it need only be planted in an environment where stresses on plants occur (the natural environment) and when applied to plants under no stress leads to a small energizing ability, which still reads on the claimed method because the claimed application step is being done in ‘959 (See [0011]; [0013]; [0019]; [0022-0026, preferably sucrose stearic acid ester, e.g. sucrose stearate]).  
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use sucrose stearate as the sucrose ester surfactant in ‘068 in order to develop the method of the instant claims because ‘068 teaches that sucrose ester surfactants are effective at increasing root growth and yields of crops and plants and ‘556 and ‘959 teach that sucrose fatty acid esters specifically sucrose stearate are known to improve root growth in rice, and/or improve plant growth/yield in plants under stress, respectively. Thus, it would have been obvious to select sucrose stearate for used in ‘068 since it was already known in the art to be a sucrose ester surfactant that increased growth and/or yields in plants to which it was applied.  
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill .

Claims 2-3, 8-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP2183959 (‘959, from IDS).
Applicant’s claims are as discussed above.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 3, 8-9, 11-18, 20-22, ‘959 teaches methods for stimulating plant growth and improving yields (because if plants are stressed they slow/terminate growth and as a result yields are reduced, thus by imparting stress tolerance to plants their yields would be improved over plants which are stressed and cannot handle the stress (thereby reading on claim 3), e.g. their growth has terminated and/or is reduced), specifically in vegetable crop plants and fruit crop plants, e.g. tomatoes (which are dicotyledenous plants, and vegetable crop plants and therefore read on claims 17-18 and new claim 22) comprising applying an effective amount, specifically from 0.01-10,000 ppm, e.g. 100 pm which is 0.01%, and 10,000 ppm is 1% in solution in post emergence via spraying the leaves with an aqueous solution of the sucrose stearate/sucrose fatty acid ester (which reads on claims 17, 8-9, 11-14) (e.g. post-emergence)  (reads on claim 20) and/or adding the composition to a growth medium in hydroponics, etc. (which reads on claim 21) which reads on the claimed concentrations of 0.01-80% by weight, more specifically from 0.05-30% by weight (claimed in claims 15-16) (see [0040-0041]; Claims; [0026]; Examples 1, 3-4, 6, etc.; [0075]; [0020-0021]). 
Regarding claims 2, 17, and 19, ‘959 does not teach wherein the sucrose stearate composition stimulates/promotes root growth, etc. as claimed in claims 2 and 19 and/or has activity on the seeds and/or roots of a plant. However, ‘959 teaches all of the active steps of the instantly claimed method, specifically applying the same compound in the same/overlapping 
Regarding claim 10, 959 teaches methods for stimulating plant growth and improving yields (because if plants are stressed they slow/terminate growth and as a result yields are reduced, thus by imparting stress tolerance to plants their yields would be improved over plants which are stressed and cannot handle the stress (thereby reading on claim 3), e.g. their growth has terminated and/or is reduced), specifically in vegetable crop plants and fruit crop plants, e.g. tomatoes (which are dicotyledenous plants, and vegetable crop plants and therefore read on claims 17-18 and new claim 22) comprising applying an effective amount, specifically from 0.01-10,000 ppm, e.g. 100 pm which is 0.01%, and 10,000 ppm is 1% in solution in post emergence via spraying the leaves with an aqueous solution of sugar-derivative type surfactant, wherein the surfactant is preferably polyoxyethylene sorbitan monolaurate which is one of the instantly preferred ethoxylated sugar derivatives (see [0022]; [0026]; [0031]; [0029]; [0040-0041]; Examples 1, 3-4, 6, etc.; [0075]; [0020-0021]).  
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)/ Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
‘959 merely does not teach an express example of the instantly claimed method or wherein the sucrose stearate has activity on the seeds or roots of the plant as is instantly claimed. However, as discussed above ‘959 teaches all of the instantly claimed active steps of the instantly claimed method, specifically applying the same sucrose stearate compound in the same/overlapping concentrations as those instantly claimed in aqueous solutions via the same methods of spraying or adding the composition to the hydroponic growth substrate and teaches wherein these compositions improve growth of plants which are stressed and these can be the same population of plants instantly treated as the instantly claimed method does not exclude plants which are/can be under stress conditions. As such, because all of the active steps of the claimed method are being accomplished in ‘959 with the same/overlapping concentrations of sucrose stearate and/or other polyol derivative non-ionic surfactants being applied in the same manner to the same plants, it is obvious that the methods disclosed in ‘959 would also be achieving increased root growth and/or have activity on seeds and/or roots of the plants whether or not it was previously recognized because all of the steps of the instantly claimed method are the same as those disclosed and taught in ‘959.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims and new claims, filed 11/15/21, have prompted the revised and new grounds of rejection presented herein. 
	Applicant’s arguments with respect to the 102 and 103 rejections over CN106889068 have been fully considered but were not persuasive. Specifically, applicants argue that ‘556 in no way discloses a plant growth stimulating activity attributable to a sucrose fatty acid ester, but instead to a composition of a sucrose fatty acid ester comprising a fertilizer. The examiner respectfully points out that the instantly claimed method comprises applying an effective amount of at least one polyol derivative non-ionic surfactant, specifically a sugar derivative. The claimed method does not exclude the addition of other active agents, e.g. fertilizers, or the fact that the sucrose stearate acts on the roots or seeds of  a plant in conjunction/combination with additional growth stimulants, e.g. fertilizers because the instant claims use comprising language which is open-ended and does not exclude the addition of other active agents for plant growth, e.g. fertilizers, etc. from being present in applicant’s claimed method. Further, ‘556 teaches wherein the composition comprises sucrose stearate one of applicant’s preferred sugar derivative non-ionic surfactants in amounts of up to 1.5% of sucrose stearate/sugar derivative non-ionic surfactant when diluted in water which also reads on/anticipates the claimed ranges of 0.05-30% by weight and 0.01-80% by weight of the sugar derivative non-ionic surfactant and ‘556 teaches immersing wheat seeds (e.g. prior to emergence) into this composition and/or irrigating/watering the plants (rape) and their roots with the aqueous solution of the regulator composition and wherein these treatments lead to improved/promoted/stimulated germination and increased yields and increased root growth and it is known, "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Applicants then argue the 103 rejection over EP2183959 (‘959), and that ‘959 does not teach or suggest that sucrose stearate/sugar derivative non-ionic surfactant has a stimulating activity on seeds or roots and specifically that ‘959 is limited to using these compositions when the plants they are applied to are stressed/under abiotic stress, e.g. they improve growth in abiotic stressed plants. The examiner respectfully points out that root and/or seed stimulating activity, specifically stimulation of root growth is a property of the claimed sugar derivative compounds, e.g. the specifically claimed sucrose stearate and/or polyoxyethylene sorbitan monolaurate, when applied in the claimed concentrations of 0.1-80% by weight which is also taught by ‘959 as is discussed above, pre- or post-emergence to plants, soil/growth medium, roots, seed, seedling, etc. as is instantly claimed whether or not it was previously recognized in the prior art because it is known, "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
	Claims 2-3 and 8-22 are rejected.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ERIN E HIRT/            Primary Examiner, Art Unit 1616